





EXHIBIT 10.1

First Amendment

to

Executive Employment Agreement




This First Amendment (the “First Amendment”) to Executive Employment Agreement
is made this 24th day of March, 2008, by and between The Quantum Group, Inc., a
Nevada corporation (the “Company”), on the one hand, and Noel J. Guillama,
Chairman of the Board of Directors and Chief Executive Officer of the Company,
on the other hand (the “Executive”).  

                    

WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement dated as of September 7, 2007 (the “Employment Agreement”); and




WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and




WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for certain additional compensation to the
Executive in accordance with the present intent of the Company and the
Executive.




NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:




1.

Section “4. Compensation and Benefits. a. Salary.” to be amended and restated to
read in its entirety as follows:




 

“Salary.  The Executive shall be paid a base salary (the “Base Salary”), payable
monthly, at an annual rate of no less than Two Hundred Fifty Thousand Dollars
($250,000) for the first year effective as of January 1, 2008.  The Base Salary
shall be subject to review, on an annual basis, for subsequent increases by the
Compensation Committee of the Board of Directors of the Company in accordance
with such policies as the Company may hereafter adopt from time to time.  All
such subsequent annual increases in the Executive’s then current salary shall be
in the amount of no less than five percent (5%) increments over his salary for
the prior period.  The Base Salary will be payable in accordance with the
customary payroll practices of the Company.”




2.

Section “4. Compensation and Benefits. b. Annual Bonus.” to be amended and
restated to read in its entirety as follows:




“Bonus.  As additional compensation, the Executive shall be entitled to receive
a bonus (“Earnings Bonus”) for each fiscal year during the initial term of
Executive’s employment with the Company in the amount of two percent (2%) of
Earnings Before Income Taxes of the Company earned during the fiscal year for
which the Earnings Bonus for that period is determined, as well as any
additional compensation, principally additional stock options or grants of
restricted stock, which the Company’s Compensation Committee may determine
appropriate for Executive and other executives of the Company.




In addition, the Executive shall be entitled to receive a bonus (“Revenue
Bonus”) for each fiscal year during the initial term of Executive’s employment
with the Company in the











--------------------------------------------------------------------------------







amount of one half of a percent (0.5%) of an increase in the Company’s revenues
for the fiscal year for which the Revenue Bonus is determined as compared with
the Company’s revenue for its prior fiscal year.




The respective payments for the Earnings Bonus and the Revenue Bonus will made
on or before March 15th of the year following the end of the fiscal year in
which such bonuses were earned.  Notwithstanding the foregoing, if any payment
to Executive hereunder is determined to constitute a payment of nonqualified
deferred compensation for purposes of Section 409A of the Internal Revenue Code,
such payment shall be delayed until the date that is six months after the date
of Executive’s separation from service with the Company, so as to comply with
the special rule for certain “specified employees” set forth in Code Section
409A(a)(2)(B)(i) unless it is determined that immediate distribution is
permissible (and does not trigger any additional tax liability pursuant to Code
Section 409A(a)(l)) pursuant to Code Section 409A(a)(2)(A)(v) by reason of being
payable in connection with a change in the ownership or effective control of the
Company or in the ownership of a substantial position of the assets of the
Company.”




Under no circumstances will the sum of the Earnings and Revenue bonuses exceed
200% of the Executive’s base pay for that year.  In view of the fact that the
compensation of the key members of management is of major importance to the
Company and the Executive, it is further agreed that a review of all
compensation for top executives will be undertaken by the Compensation Committee
in the near future and that the bonus plans may be superceded and replaced by a
comprehensive executive compensation plan to be submiited to the Board of
Directors for consideration in due time.




3.

Section “4. Compensation and Benefits. i. Stock Options” to be amended and
restated to read in its entirety as follows:




“Stock Options.  The Company will submit to shareholders for their approval a
plan that will provide inter alia for the issuance of options to Company
executives (including those options that are the subject of this Section 4) at
the 2008 Annual Meeting of Shareholders. All options issued pursuant to this
Section 4 to Executive will be issued under that plan and will be subject to
shareholder approval of the plan.  




i.

Longevity Options.

The Executive shall be entitled to receive additional longevity options
(“Longevity Options”) at the rate of options to purchase 20,000  shares of the
common stock of the Company on the date of the execution of this First Amendment
at then current Volume Weighted Average Price (“VWAP”) of the Company’s stock
for the 30 days preceding the grant date ($2.06 for this first grant), plus an
additional 10,000 options shares for each year of employment counting from
January 1, 2008, as adjusted for any future stocks splits and other
combinations, on the anniversary of the Secondary Public Offering at then
current Volume Weighted Average Price (“VWAP”) of the Company’s stock for the 30
days preceding the grant date.  All such Longevity Options shall expire ten
years from the date of vesting. The first 25% of any such Longevity Options
shall vest on the grant date; the remaining 75% of such options shall vest and
become exercisable in three equal installments on the first three annual
anniversaries of the grant date.




ii.

Performance Options.

The Executive shall be entitled to receive additional performance options
(“Performance Options”) at the following rate:




(a)

50,000 options to purchase shares of common stock in the event that the
Company’s annual revenues are equal to or exceed $25 million; such options shall
be











--------------------------------------------------------------------------------







granted within ten days following the publication of audited financial
statements for the fiscal year in which such revenue level was attained, and
will have an exercise price per share equal to the VWAP of a share Company’s
Common Stock for the 30 calendar days preceding the grant date; and




(b)

additional 50,000 options to purchase shares of common stock every time the
annual run rate of revenues of the Company surpasses an incremental level of $20
million, that is, at each of the following milestones: whenever the Company’s
annual revenues are equal to or exceed $45 million, $65 million, $85 million,
$105 million, $125 million, $145 million, $165 million, $185 million, $205
million, $225 million, $245 million, $265 million, $285 million and $305
million.  Options granted for achieving each threshold shall be paid only once.
 No such grants can be awarded after March 1, 2013, unless renewed explicitly by
the Board. Such options shall be granted within _30_ days following the close of
such fiscal year and will have an exercise prices per share equal to the VWAP of
a share Company’s Common Stock for the 30 calendar days preceding the grant
date.




All such Performance Options shall expire ten years from the date of grant. The
first 25% of such Performance Options shall vest and become exercisable on the
grant date; the remaining 75% of such options shall vest and become exercisable
in three equal installments on the first three annual anniversaries of the grant
date.”




iii.

Extraordinary Options.

In recognition of the substantial technological contributions made by the
Executive and the Company’s team of innovation officers, the Board has agreed to
issue a one-time grant of Extraordinary Options totaling 700,000 options to
purchase common stock of the Company at a exercise price of $2.06 (equivalent to
the 30-day VWAP of the Company’s shares prior to the meeting of the Board of
Directors during which this grant was agreed upon).  These options to purchase
shares will be distributed among all key senior executives (including the
Executive) in  a manner to be proposed by the Executive and approved by the
Compensation Committee of the Board.




4.

Section “7. Covenant Not to Compete.” to be amended and restated to read in its
entirety as follows:

“Covenant Not to Compete. The Executive agrees to the following:

a.

During the term of the Executive’s employment by the Company and for an
additional period of two (2) years after termination of the Executive’s
employment under this Agreement or any Renewal Term or extension thereof (the
“Restricted Period”), for whatever reason, i.e., whether or not the Executive’s
employment has been terminated for cause or good reason, and in any geographic
area in which the Company is then doing business (the “Restricted Area”),
Executive will not:

i.

Directly or indirectly, compete with the Company by soliciting, inducing or
influencing any of the providers and payers which the Company has a business
relationship with at any time during the Restricted Period to discontinue or
reduce the extent of such relationship with the Company; or

ii.

 Directly or indirectly recruit or solicit any employee or agent of the Company
to discontinue such employment or agency relationship with the Company, or
employ or seek to employ, or cause to permit any business which competes
directly or indirectly with the











--------------------------------------------------------------------------------







Business of the Company (the “Competitive Business”) to employ or seek to employ
for any Competitive Business any person who is then (or was at any time within
twelve (12) months prior to the date Executive or the Competitive Business
employs or seeks to employ such person) employed by the Company.

iii.

Directly or indirectly, interfere with, disrupt or attempt to disrupt any past,
present or prospective relationship contractual or otherwise, between the
Company and any Providers, Employees or Agents of the Company.

b.

The provisions of Section 7 will not apply to any corporation, limited liability
company, joint venture or partnership which is created, sponsored or controlled
by the Company with the knowledge and/or consent of the Board of Directors, nor
shall they apply to any limited liability company, joint venture or partnership
in which the Executive’s participation has been approved by the Board of
Directors or the Compensation Committee of the Board of the Directors.

c.

This Covenant Not to Compete, Section 7, shall survive the termination of this
Agreement and may be enforced independently of this Agreement in accordance with
Sections 10 and 11 of this Agreement which shall apply in any subsequent dispute
and/or litigation over this Covenant Not to Compete.

d.

Notwithstanding anything in this Section 7 to the contrary, the Executive’s
obligations under this Section 7 arising after the termination of Executive
shall be suspended during any period in which the Company elects not to pay to
termination payments required to be paid to the Executive pursuant to Section 6
of this Agreement In addition, the Executive acknowledges and agrees that the
Company is entitled to offset the full amount of the Executive’s earnings from
any employer other than the Company in the event that he is gainfully employed
during the Restricted Period against any and all termination payments required
to be paid to the Executive hereunder. So long as the Executive is bound by this
covenant, the Company shall provide continued payment of all salary and
benefits.  Salary and benefits include the Base Salary then in effect and the
highest Earnings and Revenue Bonuses earned and paid during the years preceding
the Executive’s termination, to be provided in equal monthly installments
throughout the Restricted Period, e.g, if the Executive is no longer employed
and his last Base Salary was $250,000 and his previously earned highest Earnings
and Revenue Bonuses totaled $500,000 ($750,000 in total cash compensation), the
Executive would receive $62,500 monthly throughout the Restricted Period. The
provisions of this Section 7 are subject to the provisions of Section 22 of this
Agreement.”




5.

Section “12. Non-disparagement.” to be amended and restated to read in its
entirety as follows:




“Intentionally omitted.”




6.

In addition to the foregoing amendments to the Employment Agreement, upon
effective date of this First Amendment, the Executive shall be entitled to
receive a grant of one-time signing options to purchase 600,000 shares of the
Company’s Common Stock at an exercise price of $2.06 per share (the “Signing
Options”).  Such Signing Options shall vest and become exercisable as follows:
(i) 25% of the Signing Options (options to purchase 175,000 shares), shall vest
immediately on the grant date, and (ii) the remaining 75%, of the Signing
Options (options to purchase 525,000 shares) shall vest in three equal annual
installments of 175,000 each on January 1, 2009, 2010 and 2011, respectively.
The Company shall, to the extent there are options











--------------------------------------------------------------------------------







available for issuance under its existing 2003 Incentive Equity and Stock Option
Plan, issue such options to the Executive in order to issue, in part, the
Signing Options promptly upon execution of and in accordance with the terms and
provisions of this First Amendment, with the remaining balance of the Signing
Options due and issuable to the Executive hereunder to be issued under the
Company’s 2007 Equity Incentive Plan which options shall be subject to
shareholder approval.  The Signing Options will expire ten years from the date
of grant.  




The Company and the Executive hereby understand and agree that the grant of
200,000 options to purchase shares of the Company’s common stock which have been
issued to the Executive pursuant to Section 4.i. of the Employment Agreement
remain in force and effect.  




7.

If and to the extent applicable, the Executive shall be entitled to participate
in such plans, programs or policies of the Company pertaining to compensation
for intellectual property as may be offered to all employees, including
executive management, of the Company,




8.

The Executive shall be reimbursed for his legal fees and expenses in connection
with negotiating and preparing of this Amendment, provided, however, that such
legal fees and expenses do not exceed $5,000 in toto and, prior to the Company’s
payment of any such fees, the Company be provided a written statement detailing
such fees.




In all other respects, the provisions of the Employment Agreement as restated
remain unchanged and in full force and effect.                                  




THE PARTIES TO THIS FIRST AMENDMENT HAVE READ THIS AGREEMENT, UNDERSTAND ITS
TERMS AND CONDITIONS, HAVE HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT
COUNSEL OF THEIR OWN CHOICE AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written in Palm Beach County, Florida.




 

 

 

EXECUTIVE:

 

 

 

/s/ Noel J. Guillama

 

Noel J. Guillama

 

 

 

Approved on behalf of Company:

 

/s/ Jose de la Torre

 

Chair of Compensation Committee

 

on Behalf of Board of Directors

  

 

 

CORPORATE OFFICER:

  

 

 

/s/ Donald B. Cohen

 

Donald B. Cohen












